Curia, per Evans, J.
It is clear the domestic attachment Act of 1785, does not authorize the attaching of books of account. Independently of what would seem to be the. meaning of that Act, the question was expressly decided in Ohors vs. Hill, 3 McC., 338. The plaintiff in the first case above stated, issued a foreign attachment, under which the books of account of the absent debtor might be seized. He is entitled to have them delivered to him that be may collect the debts due to, the absent debtor. The decision of the circuit judge in refusing an order to that effect, was erroneous —and the motion is granted.